DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2: “blowout preventor” (line 3) should be --blowout preventer--.
Claim 4: “were one of more segments” (line 1) should be --where one or more segments--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "subsea system" in line 10.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the subsea system is supposed to be the previously recited “subsystem” from the preamble.
Claim 3 recites the “said acoustic valve test” in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 4 recites “were one of more segments” (line 1). One of more segments lacks proper antecedent basis. It is also unclear as to whether applicant meant to require “one or more” or “one of more”. 
Claim 7 recites “said test” (line 3). It is unclear which test this is referring to as Claim 2, from which claim 7 depends, recites a valve flow test and a blowout preventor system or subsystem test.
Claim 10 recites “sufficient to distinguish” (line 3). The examiner is unable to ascertain the metes and bounds of “sufficient”. The term is indefinite and unclear.
Claim 12 recites “said test” (line 2). It is unclear which test this is referring to as Claim 2, from which claim 12 depends, recites a valve flow test and a blowout preventor system or subsystem test.
Claim 13 recites “said background test” (line 3). There is insufficient antecedent basis for this limitation in the claim. 
Claims 5 and 6 are rejected based on their dependency to claim 2.
Claims 8-9 and 19 are rejected based on their dependency to claim 7.
Claims 11, 17, and 18 are rejected based on its dependency to claim 10.
Claims 14-16 are rejected based on their dependency to claim 13. 
Claims 20-21 are rejected based on their dependency to claim 19.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW V DO whose telephone number is (571)270-3420. The examiner can normally be reached Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/A.V.D/Examiner, Art Unit 2852